Fourth Court of Appeals
                                      San Antonio, Texas

                                  MEMORANDUM OPINION
                                         No. 04-13-00134-CV

                                             Fred BEEBE,
                                               Appellant

                                       v.
 CITY OF SAN ANTONIO through its Agent City Public Service Board of San Antonio d/b/a
 CPSCITY OF SAN ANTONIO Through its Agent City Public Service Board of San Antonio
                               d/b/a CPS Energy,
                                    Appellee

                      From the 166th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2009-CI-08789
                              Honorable Martha Tanner, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: June 5, 2013

DISMISSED FOR LACK OF JURISDICTION

           Before us is Appellant’s motion for extension of time to file his notice of appeal from the

trial court’s November 15, 2012 order granting Appellee’s motion for summary judgment.

Appellee has filed a response objecting to the late notice of appeal and a motion to dismiss

Appellant’s appeal for lack of jurisdiction.
                                                                                     04-13-00134-CV


       A timely notice of appeal is essential to invoke our appellate jurisdiction. See TEX. R.

APP. P. 25.1(b); see generally Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). If the

notice is untimely, then we can take no action other than to dismiss the appeal. See TEX. R. APP.

P. 2; Charette v. Fitzgerald, 213 S.W.3d 505, 509 (Tex. App.—Houston [14th Dist.] 2006, no

pet.). However, the deadline for filing a notice of appeal may be extended if, within fifteen days

after the filing deadline, the party files the notice of appeal and a motion complying with Rule

10.5(b).   See TEX. R. APP. P. 26.3.       Rule 10.5 includes the requirement that Appellant

“reasonably explain” his need for an extension. See TEX. R. APP. P. 10.5(b)(1)(C), (b)(2)(A). An

explanation is “reasonable” if it “indicate[s] that failure to file within the [required] period was

not deliberate or intentional, but was the result of inadvertence, mistake or mischance.” Garcia

v. Kastner Farms, Inc., 774 S.W.2d 668, 669 (Tex. 1989) (quoting Meshwert v. Meshwert, 549
S.W.2d 383, 384 (Tex. 1977)). An explanation that shows a conscious or strategic decision to

wait to file the notice of appeal is not reasonable. See, e.g., Hykonnen v. Baker Hughes Bus.

Support Servs., 93 S.W.3d 562, 563–64 (Tex. App.—Houston [14th Dist.] 2002, no pet.)

(waiting until representation secured); Weik v. Second Baptist Church of Houston, 988 S.W.2d
437, 439 (Tex. App.—Houston [1st Dist.] 1999, pet. denied) (waiting until trial court’s plenary

power expired in event trial court reinstated case). We apply a liberal standard of review

wherein “[a]ny conduct short of deliberate or intentional noncompliance qualifies as

inadvertence, mistake or mischance.” Hone v. Hanafin, 104 S.W.3d 884, 887 (Tex. 2003)

(quoting Garcia, 774 S.W.2d at 670).

       Here, Appellant’s notice of appeal was not filed within the deadline provided by Rule

26.1(a). See TEX. R. APP. P. 26.1(a). However, Appellant filed a motion for extension of time

within the fifteen-day grace period provided by Rule 26.3. See TEX. R. APP. P. 26.3. According

to Appellant’s motion, Appellant was attempting to schedule a hearing on his motion to modify.
                                                -2-
                                                                                     04-13-00134-CV


We cannot agree that this explanation is reasonable. See Weik, 988 S.W.2d at 439; Stephens v.

Stephens, No. 2-10-197-CV, 2010 WL 3433108, at *2 (Tex. App.—Fort Worth Aug. 31, 2010,

no pet.) (mem. op.). It suggests that Appellant was aware of the deadline for filing the notice of

appeal yet chose to intentionally ignore it in favor of scheduling a hearing and obtaining a ruling

on his motion to modify. See Green v. Cypress Fairbanks Med. Ctr. Hosp., No. 04-01-00434-

CV, 2001 WL 1665106, at *1 (Tex. App.—San Antonio Dec. 31, 2001, no pet.) (mem. op.).

Further, Appellant does not indicate in his motion that he was unaware of the deadline for filing

a notice of appeal or that his failure to timely file a notice of appeal resulted from inadvertence,

mistake, or mischance. See id.; JJW Dev., LLC v. Strand Sys. Eng’g, Inc., No. 05-10-01359-CV,

2010 WL 4705824, at *1 (Tex. App.—Dallas Nov. 22, 2010, no pet.) (mem. op.). Accordingly,

we deny the motion for extension of time to file the notice of appeal and dismiss the appeal for

want of jurisdiction.


                                                      PER CURIAM




                                                -3-